DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2021 was filed after the mailing date of the non-final rejection on October 1, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Amendment, filed April 1, 2022, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 8, and 15 are Independent Claims and have been amended.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 1 and equivalent Independent Claims 8 and 15.  Specifically, the prior art does not disclose:
inserting at least one of the one or more library functions to correct the data corruption in the one or more supporting data structures in the data transaction thread at runtime, wherein the at least one of the one or more library functions corrects the data corruption in the one or more supporting data structures at runtime within the execution of the data transaction thread.
Deaver (PG Pub. No. 2018/0293364 A1) discloses inserting a library function to correct data corruption in one or more supporting data structures in the data transaction thread at runtime (see Deaver, paragraph [0120], where in addition to its transaction managing and message, acceptance, audit, and other duties, lease manager 430 may mount a number of dedicated-purpose threads, as well as a thread to monitor and repair the threads).  However, because Deaver uses additional threads to repair the transaction thread, Deaver cannot perform correction of the data corruption in the one or more supporting data structures at runtime within the execution of the data transaction thread.
Dependent Claims 2-7, 9-14, and 16-20, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Cozmei (PG Pub. No. 2009/0049428 A1), which concerns error tracing with context history.
Oks (PG Pub. No. 2005/0278394 A1), which concerns an automatic database or file system maintenance and repair system and method.
Holenstein (US Patent No. 9,830,223 B1), which concerns repairing a corrupted database to a new correct state.
Alpha (PG Pub. No. 2003/0033275 A1), which concerns a combined index of unstructured and structured columns.
Knauft (PG Pub. No. 2010/0100551 A1), which concerns dynamically generating index information.
Durr (US Patent No. 7,055,146 B1), which concerns dynamically inserting modifications for identified programs.
Bentkofsky (PG Pub. No. 2013/0073524 A1), which concerns database synchronization and validation.
Soshin (PG Pub. No. 2015/0058376 A1), which concerns a multi-layered multi-tenant database architecture.
Deaver (PG Pub. No. 2018/0293364 A1), which concerns methods for controlling access to digital assets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161 

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161